Dent, Judge:
On the 7th day of May, 1894, the Board of Education of Fork Lick district, of the county of Webster, obtained a judgment in the Circuit Court of Braxton county on the general bond of H. W. Rader, late sheriff of Webster county, against him and his sureties, for the sum of two thous- and, one hundred and fifty two dollars and six cents, on account of the teachers’ fund of said district, and one thous- *183and, four hundred and four dollars and ninety two cents on account of the building fund, from which judgment a writ of error was obtained to this Court.
This case is governed in all respects by the opinion and decision of this Court in the case of Glade district against the same defendants, 42 W. Va. 178 (24 S. E. 680); and for the same reasons the judgment is reversed, the notices are quashed, and the case is dismissed.